    Case: 3:19-cr-00012-RAM-RM Document #: 164 Filed: 05/10/21 Page 1 of 3




                     IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      Case No. 3:19-cr-0012
                                                 )
TOMMY RAMIREZ,                                   )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )

                                            ORDER
       BEFORE THE COURT is Tommy Ramirez’s motion to continue the trial in this matter,
currently scheduled for May 17, 2021. For the reasons stated herein, the time to try this case
is extended up to and including August 2, 2021.
       On April 27, 2021, Tommy Ramirez (“Ramirez”) filed a motion to continue the trial
date. (ECF No. 161.) As a basis for his request, Ramirez asserts that he is engaged in
continuing plea negotiations with the United States. Id. at 1. Ramirez further asserts that the
recent surge in COVID-19 cases in Puerto Rico, where his counsel resides, presents a
significant travel risk for his counsel. Id. at 1-2. As such, Ramirez requests to continue the
trial date in this matter an additional 60 days to accommodate these circumstances. Id. at 2.
Ramirez also represents that the United States does not oppose his motion to continue. Id.
       While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. Here, an extension of time is necessary to allow Ramirez time to finalize
plea negotiations.
       Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
     Case: 3:19-cr-00012-RAM-RM Document #: 164 Filed: 05/10/21 Page 2 of 3
United States v. Ramirez
Case No.: 3:19-cr-0012
Order
Page 2 of 3

Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that multiple count, multiple defendant “case was complex and
required additional time for adequate preparation.”); cf. United States v. Santiago-Becerril,
130 F.3d 11, 17 (1st Cir. 1997) (explaining that, where a defendant had moved to continue
his trial due to his counsel’s unavailability, the “period of delay” caused by an ends of justice
continuance includes the time “reasonably required to schedule a new trial date” in
“consideration of the court’s calendar”).
        Moreover, in response to the COVID-19 pandemic, the Chief Judge of the District Court
of the Virgin Islands has entered a general order concerning operations of the Court. The
Chief Judge has thus far extended the order twelve times, finding that the ends of justice
require excluding March 18, 2020, through May 31, 2021, from the Speedy Trial count in all
criminal matters.
        To date, the COVID-19 virus has claimed more than 581,000 lives (27 of which have
been in the U.S. Virgin Islands). Current testing indicates that the rate of contraction of the
virus is slowing in recent weeks. Notwithstanding the decrease in the incidence of COVID-19
in the Virgin Islands over the past few weeks, the Court finds that a continuance of the trial
date in this case is in the best interest of justice. COVID-19 continues to present an
unpredictable threat to public health and safety. In light of these circumstances, the Court
finds it necessary and appropriate to proceed with caution. Social distancing—specifically
avoiding gatherings of more than 10 people and maintaining a distance of at least 6 feet from
others—remains the most effective check against the COVID-19’s transmission. Given these
circumstances, the Court finds that extending the period within which the Defendant may be
tried under the Speedy Trial Act is necessary for the protection and well-being of the
Defendant, the jury, the prosecutors, the witnesses, the Court’s personnel, and the general
public at large.
        The premises considered, it is hereby
        ORDERED that Ramirez’s motion to continue the trial date is GRANTED; it is further
     Case: 3:19-cr-00012-RAM-RM Document #: 164 Filed: 05/10/21 Page 3 of 3
United States v. Ramirez
Case No.: 3:19-cr-0012
Order
Page 3 of 3

        ORDERED that the time beginning from the date of this order granting an extension
through August 2, 2021, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further
        ORDERED that the jury trial in this matter previously scheduled for May 17, 2021, is
RESCHEDULED to commence promptly at 9:30 A.M. on August 2, 2021, in St. Thomas
Courtroom 1.


Dated: May 10, 2021                                /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
